                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




TERA HARRIS,                                              No. 3:18-cv-01902-SB

                      Plaintiff,                          ORDER

       v.

STATE OF OREGON, CITY OF
PORTLAND, CITY OF PORTLAND
POLICE DEPARTMENT,

                      Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [7] on December 3,

2018, in which she recommends that the Court dismiss Plaintiff’s Complaint [2]. The matter is

now before me pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, I find no error.

                                          CONCLUSION

       The Court adopts Magistrate Judge Beckerman’s Findings and Recommendation [7].

Accordingly, Plaintiff’s Complaint [2] is dismissed. Plaintiff may file an amended complaint

within thirty days of the date of this order. If Plaintiff fails to file an amended complaint curing

the noted deficiencies within thirty days, this case will be dismissed with prejudice. The Clerk’s

Office is directed to withhold issuance of any summons until further order of the Court.

       IT IS SO ORDERED.



       DATED this           day of ___________________, 2018.




                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge




2 - ORDER
